EXHIBIT 10.25

THE NEW YORK TIMES COMPANY

DEFERRED EXECUTIVE COMPENSATION PLAN

AMENDMENT No. 3

THIS INSTRUMENT made as of the 7th day of December, 2010 by the ERISA Management
Committee (the “Committee”) of The New York Times Company (the “Company”),

W  I  T  N  E  S  S   E  T  H:

WHEREAS, the Company maintains, for the benefit of eligible employees, The New
York Times Company Deferred Executive Compensation Plan, as amended from time to
time (the “Plan”); and

WHEREAS, pursuant to Section 9.1 of the Plan, the Company has the right to amend
the Plan by an action of the Committee; and

WHEREAS, the Committee desires to amend the Plan, effective November 30, 2010,
to provide that: (i) with respect to Elective Deferrals made for Plan Year 2005
and thereafter, elections to extend the deferral period ending December 31, 2011
and all deferral periods thereafter must be made by the Participant in writing
at least 12 months prior to the end of the deferral period; and (ii) with
respect to Elective Deferrals made prior to Plan Year 2005, no elections to
extend the deferral period ending December 31, 2011 shall be permitted and
payments otherwise scheduled to be made between January 2, 2012 and March 15,
2012 shall be delayed and made between January 2, 2013 and March 15, 2013;

NOW, THEREFORE, the Plan is hereby amended, effective as of November 30, 2010,
as follows:

1. Effective as of November 30, 2010, Section 7.2 of the Plan is hereby amended
by adding the following to the end of the fourth paragraph thereof:

“Notwithstanding the foregoing, a Participant shall not be permitted to extend
the deferral period of Elective Deferrals made prior to Plan Year 2005 with a
corresponding deferral period ending on December 31, 2011. Payment of such
Elective Deferrals otherwise scheduled to be made between January 2, 2012 and
March 15, 2012 shall be delayed and made between January 2, 2013 and March 15,
2013. The delay in payment shall not apply to any Participant who does not
affirmatively consent to such delay in payment.”

2. Effective as of November 30, 2010, Section 7.2 of the Plan is hereby amended
by adding the following immediately after the end of the second sentence of the
existing fifth paragraph thereof:

“Effective November 30, 2010, notwithstanding the foregoing, with respect to
Elective Deferrals made for Plan Year 2005 and thereafter, elections to extend
the deferral period ending December 31, 2011 and all deferral periods thereafter
must (i) be made by the Participant in writing at least 12 months prior to the
end of such deferral period, (ii) shall not take effect until 12 months after
the election is made, and (iii) must extend the applicable deferral period for a
minimum of five additional years and a maximum of fifteen additional years.”

IN WITNESS WHEREOF, the Committee has caused this amendment to be executed by a
duly authorized member as of the date first set forth above.

 

ERISA MANAGEMENT COMMITTEE

 

By:

 

/s/ R. ANTHONY BENTEN

 

R. Anthony Benten

Chairman